WARD, Circuit Judge.
The barge Serviss, while in tow on the port side of the tug R. B. Little, bound from Fifty-Eighth street, North River, to Kingsbridge, Harlem River, was run upon a rock and sunk. This happened in broad daylight in waters constant*207ly used with safety by vessels drawing as much as the Serviss. The District Judge dismissed the libel.
The record is most unsatisfactory. The pleadings of both parties are concededly untrue as to the place of the accident and in other material allegations. The witnesses are inaccurate, entirely unacquainted with charts and in unusual disagreement. The master of the tug is especially blameworthy for failure to report the accident to the steamboat inspectors, as he was bound by law to do. Inspectors’ Rule V (23).
The facts stated make out a prima facie case in favor of the barge and put the burden of explanation on the tug. The Ellen McGovern (D. C.) 27 Fed. 869; The Resolute (D. C.) 149 Fed. 1005, affirmed 160 Fed. 659, 88 C. C. A. 17. But the finding of the District Judge as to the facts amounts to an explanation which frees the tug of fault, and therefore the decree is affirmed, with costs.